Hubert Meredith, Attorney General, for complainant.
The Board of Bar Commissioners of the State Bar Association filed in this court its report recommending that respondent be disbarred and his license revoked. The respondent failed to appear or respond thereto, and having so failed the report is adopted and confirmed and respondent Roy A. Falkenburger is disbarred from practice in this Commonwealth and his license to practice is revoked and canceled.
It is further adjudged that respondent shall pay the costs accrued in this court and incurred by complainant, for which execution may issue.